Case 2:19-cr-00041-KS-MTP Document 59 Filed 07/08/20 Page 1 of 2

tr
SOUTHERN DISTRICT OF MISSISSIPP]

FILED
IN THE UNITED STATES DISTRICT COURT 5D.
FOR THE SOUTHERN DISTRICT OF MISSISSIPPE JUL 08 2029
EASTERN DIVISION

 

 

 

 

ARTHUR JOHNSTON
eo DEPUTY

 

 

BY

UNITED STATES OF AMERICA

 

Vv. CRIMINAL NO, 2:19cr41-KS-MTP
CHERI JESSICA COX

FINAL ORDER OF FORFEITURE
Before this Court is the United States of America’s Motion for a Final Order of Forfeiture
[54]. Having reviewed the Government’s motion, this Court finds that it is well taken and should
be GRANTED. In support of its ORDER, the Court finds as follows:
WHEREAS, on December 5, 2019, this Court entered an Agreed Preliminary Order of
Forfeiture [47], ordering the Defendant, CHERI JESSICA COX to forfeit:
Phoenix Arms, Model HP22A 22 caliber pistol, SN: 4260741;
and
Any and all ammunition

(“the Subject Property”).

WHEREAS, the United States of America caused to be published via the internet at
www.forfeiture.gov notice of this forfeiture and of the intent of the United States of America to
dispose of the property in accordance with the law and as specified in the Preliminary Order, and
notified all known third parties of their right to petition the Court within sixty (60) days from the
first day of publication for a hearing to adjudicate the validity of their alleged legal interest in the
property; and

WHEREAS, no potential claimants are known; and

WHEREAS, no timely claim has been filed; and
Case 2:19-cr-00041-KS-MTP Document 59 Filed 07/08/20 Page 2 of 2

WHEREAS, the Court finds that the defendant had an interest in the property that is subject

to forfeiture pursuant to 21 U.S.C. § 853;
NOW THEREFORE, IT IS HEREBY ORDERED, ADJUDGED AND DECREED that
the:
Phoenix Arms, Model HP22A 22 caliber pistol, SN: 4260741;
and
Any and all ammunition
is hereby forfeited to the United States of America pursuant to 21 U.S.C. 853.
IT IS FURTHER ORDERED, ADJUDGED AND DECREED that all right, title and

interest to the property described above is hereby condemned, forfeited and vested in the United

States of America, and shall be disposed of according to law; and

IT IS FURTHER ORDERED that the United States District Court shall retain jurisdiction
in the case for the purpose of enforcing this Order.

oon
SO ORDERED, ADJUDGED, AND DECREED this 6 day of , 2020,

eh Ogee

UNITED STATES DISTRICT JUDGE
